Citation Nr: 9905782	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  90-47 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  The propriety of the initial evaluation for degenerative 
arthritis of the cervical spine. 

2.  The propriety of the initial evaluation for degenerative 
arthritis of the left hip.

3.  The propriety of the initial evaluation for degenerative 
arthritis of the right foot.

4.  The propriety of the initial evaluation for degenerative 
arthritis of the left foot.

5.  The propriety of the initial evaluation for degenerative 
arthritis of the right hand.

6.  The propriety of the initial evaluation for degenerative 
arthritis of the left hand.


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1964 to 
November 1967, and from March 1972 to March 1989.

This matter before the Board of Veterans' Appeals (Board) on 
appeal stems from an October 1989 decision by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, inter alia, granted the veteran service 
connection for a herniated nucleus pulposus of L4-L5.  The 
veteran sought service connection for degenerative arthritis, 
which was granted in the course of the appeal by Board 
decision of May 1991.  The case was also remanded for 
additional evidentiary development in May 1991 and in August 
1992.  In the course of the appeal the veteran's service- 
connected degenerative arthritis became separately rated as 
degenerative arthritis of the cervical spine, right and left 
hands, left hip, and left and right feet, each of which was 
rated as noncompensably disabling.  

In the most recent adjudicative determination dated May 1998, 
the RO increased the initial ratings for the veteran's 
degenerative arthritis of the cervical spine to 10 percent 
disabling and for his degenerative arthritis of the left hip 
to 20 percent disabling.  The RO also confirmed the initial 
noncompensable ratings for degenerative arthritis of the 
right hand, the left hand, the right foot, and the left foot.  
The veteran continued his appeal regarding all six issues.  

During the pendency of the veteran's appeal, his claims were 
transferred initially to the RO in St. Petersburg, Florida 
and subsequently to the RO in Winston-Salem, North Carolina.  

The veteran's claim was last before the Board in May 1997, at 
which time it was remanded for additional development to 
include a VA examination.  

The issue of the propriety of the initial rating for a 
herniated nucleus pulposus at L4-5 with scattered osteophyte 
formation is not in appellate status.  In a statement dated 
October 1991, the veteran stated that he was in agreement 
with the 10 percent rating assigned for his low back 
disability.  Although a separate rating decision was issued 
in May 1995 regarding the evaluation of the veteran's low 
back disability, the veteran never expressed disagreement 
with such decision and thus pursuant to 38 U.S.C.A. § 7105, 
the claim for an increased rating for a low back disability 
is not in appellate status.  

The issues of the propriety of the initial evaluations for 
degenerative arthritis of the left hand and the right hand 
will be addressed in the REMAND portion of this opinion.


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  Based on the evidence from April 1989 to the present, the 
veteran has had complete but painful motion of the cervical 
spine; such motion is analogous to slight limitation of 
motion of the cervical spine, but not to moderate limitation 
of motion of the cervical spine.  

3.  Based on the evidence from April 1989 to the present, the 
veteran has had painful abduction of the left thigh to 10 
degrees and painful flexion of the left hip to 90 degrees. 

4.  Based on the evidence from April 1989 to the present, the 
veteran has not had ankylosis of the left hip or malunion or 
fracture of the left femur.  

5.  Based on the evidence from April 1989 to the present, the 
veteran has had full but painful range of motion of the toes 
of his right and left feet. 





CONCLUSIONS OF LAW

1.  The initial rating of 10 percent for degenerative 
arthritis of the cervical spine for the period from April 1, 
1989 to the present is appropriate.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.7, 4.40, 4,45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5290 (1998).

2.  The initial rating of 20 percent for degenerative 
arthritis of the left hip for the period from April 1, 1989 
to the present is appropriate.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4,45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5250, 5251, 5252, 5253, 5255 (1998).

3.  An initial rating of 10 percent for a right foot 
disability for the period from April 1, 1989 to the present 
is appropriate.  38 U.S.C.A. § 1155, 5107 (b) (West 1991); 38 
C.F.R. §§ 4.7, 4.40, 4,45, 4.59, 4.71a, Diagnostic Code 5003, 
5284 (1998).

4.  An initial rating of 10 percent for a left foot 
disability for the period from April 1, 1989 to the present 
is appropriate.  38 U.S.C.A. § 1155, 5107 (b) (West 1991); 38 
C.F.R. §§ 4.7, 4.40, 4,45, 4.59, 4.71a, Diagnostic Codes 
5003, 5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran underwent a VA examination in May 1990.  The 
veteran reported pain in his left hip.  Range of motion was 
full in both hip joints.  The veteran reported soreness in 
his feet.  

The veteran underwent a VA x-ray in June 1990.  The report 
indicated that the pelvic bones and hip joints did not show 
any significant articular or bony abnormalities.  

The veteran underwent a VA examination and x-rays in July 
1991.  The veteran noted pain in the left hip and both feet.  
Range of motion of the cervical spine was full.  The examiner 
noted the veteran's complaints of pain, but indicated that he 
had no real evidence of osteoarthritis.  X-rays of the feet 
indicated that the veteran had mild bilateral calcaneal 
spurs.  

Copies of VA Medical Center treatment records were submitted 
from June 1989 to August 1993.  They show that the veteran 
was seen for pain in his spine and his left hip during this 
time period.  

The veteran underwent an examination by Dr. D. M. in February 
1993.  The examiner noted that x-rays of the feet from active 
duty days showed a fallen arch and  mild osteoarthritis.  The 
examiner's impression was generalized osteoarthritis of the 
small joints of the hands, feet and lumbosacral spine.  The 
examiner commented that there was no evidence on radiographs 
or laboratory studies of a seronegative spondyloarthropathy 
or inflammatory polyarthritis. 

The veteran underwent a VA examination for his spine and 
joints in February 1995.  Range of motion for the hips, neck, 
hands, and feet revealed a normal range of motion.  It was 
reported that recent x-rays of the cervical spine in January 
1995 revealed degenerative spondylosis.  Diagnoses were 
degenerative arthritis of the cervical spine with 
spondylosis, and degenerative arthritis of both feet, to be 
verified by x-rays.  

A VA x-ray report of the hands from February 1995 reported 
that there was evidence of mild osteoarthritis of the fingers 
of the right and left hand involving the distal and proximal 
interphalangeal joint, but that the metacarpophalangeal 
joints were not involved.  

A VA x-ray of the feet from February 1995 reported that there 
was no evidence of fracture or dislocation and the bone 
density and architecture were normal.  The joints spaces were 
preserved without evidence of arthritic changes.  No soft 
tissue swelling or calcifications were seen.  

The veteran underwent a VA examination for his joints in 
February 1998.   The examiner stated that he reviewed the 
veteran's c-file and medical records.  The veteran described 
a painful left hip for which he was taking Ibuprofen.  He 
indicated that his hip hurt most of the time, but that he did 
not have flare-ups.  The examiner stated that the veteran had 
not missed work since starting his job in July 1997, but that 
his left hip somewhat affected his activities of daily 
living.  Range of motion testing showed that flexion of the 
left hip was 90 degrees, abduction 10 degrees, adduction 10 
degrees, extension 5 degrees.  He could rotate the foot of 
the left lower extremity in a circle, but the examiner 
commented that all range of motion movements caused pain.  
The examiner commented that the veteran did not have fatigue, 
weakness, or lack of endurance.  The examiner also commented 
that the veteran did not have effusion, edema, weakness, 
tenderness, or heat.  His weight bearing for the hip, knee, 
and ankle was good.  There was no ankylosis or leg 
shortening.  The examiner commented that the veteran did not 
have inflammatory arthritis.  The examiner's diagnosis was 
radicular left hip pain, secondary to his back condition.  

The veteran underwent a VA examination for his hands in 
February 1998.  The examiner's diagnosis was arthritis of the 
hands.  The veteran described pain in both hands for which he 
was taking Ibuprofen, but for which there were no flare-ups.  
The examiner's diagnosis was arthritis of the hands.  
Examination showed that the veteran could touch each finger 
to the thumb and place each finger in the median transverse 
of the palm and that he had good grip.  

The veteran underwent a VA examination for his feet in 
February 1998.  The veteran described bilateral foot pain 
which started around 1987.  The veteran described taking 
Ibuprofen and wearing inserts in both heels.  He indicated 
that his feet hurt all the time.  The veteran had not missed 
work because of this condition, but it had affected his 
activities of daily living.  Examination showed that the 
veteran did not have any deformity of the feet, and that he 
had full range of motion of the ankles and toes.  The 
examiner commented that the veteran had pain with all joint 
movements, but that he did not have fatigue, weakness, or 
lack of endurance.  The examiner commented that the veteran 
had painful motion, but that he did not have edema, 
instability, weakness, or tenderness.  The examiner stated 
that the veteran did not have any limitation on function.  
The examiner commented that the veteran did not have hallux 
valgus, flatfoot, hammertoes, high arch, clawfoot, or any 
other deformity.  The examiner's diagnosis was arthritis of 
the feet.  

The veteran underwent a VA examination for his spine in 
February 1998.  The veteran described pain in his neck and 
started in 1993 and that he took Ibuprofen for the pain.  The 
examiner commented that if there were periods of flare-ups, 
that they were stable at the present time.  The examiner 
commented that the pain did not affect his daily activities 
or occupation.  Physical examination showed that the veteran 
had full range of motion of the cervical spine with pain on 
extremes.  The examiner commented that the veteran did not 
have fatigue, weakness, or lack of endurance.  The veteran 
had objective evidence of painful motion, but without 
tenderness.  The veteran's posture was good, but he did not 
have fixed deformities.  He did not have atrophy or spasm of 
his muscles and he did not have any neurological deficit.  
Diagnosis was arthritis of the cervical spine.


Analysis

The veteran claims that the initial ratings assigned for his 
service-connected disabilities were not proper.  These claims 
are "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  

In Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 
1999), the United States Court of Veterans Appeals (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial ratings assigned following 
the grant of service connection for degenerative arthritis of 
the cervical spine, degenerative arthritis of the left hip, 
and degenerative arthritis of both feet.  Therefore, all of 
the evidence following the grant of service connection (not 
just the evidence showing the present level of disability) 
must be considered in evaluating the veteran's claims.  The 
RO did consider all of the evidence following the grants of 
service connection so the veteran's claims are in appropriate 
appellate status.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  The law provides 
that, to warrant a separate rating for arthritis, the veteran 
must at least be entitled to a noncompensable rating under 
limitation of motion.  If limitation of motion exists which 
is noncompensable, then a 10 percent rating is to be 
assigned.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  If there is no limitation of 
motion, the veteran can still be assigned a 10 percent rating 
if there is x-ray evidence of involvement of 2 more major 
joints or 2 or more minor joints, or can be assigned a 20 
percent rating with x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc. on 
pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  The intent of the 
schedule is to recognize painful motion with joint or 
particular pathology as productive of disability.  It is the 
intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (1998).

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, the Court held that 38 C.F.R. 
§ 4.40 and § 4.45 do not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain.  
DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).


The propriety of the initial 10 percent evaluation for 
degenerative arthritis of the cervical spine.

When limitation of motion of the cervical spine is severe, a 
30 percent evaluation is assigned.  When limitation of motion 
of the cervical spine is moderate, a 20 percent evaluation is 
assigned.  When limitation of motion of the cervical spine is 
slight, a 10 percent evaluation is assigned.  38 C.F.R. 
§ 4.71 (a), Diagnostic Code 5290 (1998).  

As noted above, under Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion of the specific joint involved.  
Limitation of motion of the cervical spine is rated under 
Diagnostic Code 5290.  

In May 1998, the RO determined that the veteran had slight 
limitation of motion of the cervical spine and accordingly 
increased the veteran's initial rating to 10 percent.  In 
order for the initial rating to be increased to 20 percent, 
the evidence must show that the veteran's limitation of 
motion of the cervical spine is moderate under Diagnostic 
Code 5290.  However, as will be described below, all of the 
evidence from April 1989 to the present does not show that 
the initial rating should be changed. 

The evidence shows that at the veteran's VA examination for 
his spine in February 1998, he had full range of motion of 
the cervical spine with pain on extremes.  The examiner 
commented that the veteran had objective evidence of painful 
motion, but without fatigue, weakness, or lack of endurance.  

The initial rating should not be changed from 10 percent as 
the veteran's range of motion of the cervical spine was full 
at his February 1998 examination.  The full but painful range 
of motion is analogous to slight limitation of motion, but 
not to moderate limitation of motion.  Therefore, pursuant to 
38 C.F.R. § 4.40 and § 4.45, initial rating should not be 
increased based on painful motion as such painful motion is 
already considered in the veteran's 10 percent rating and the 
examiner specifically commented that the veteran did not have 
fatigue, weakness, or lack of endurance.  

Also, the veteran is not entitled to a separate rating for 
degenerative arthritis under Diagnostic Code 5003 as his 
disability has been rated based on the limitation of motion 
of the cervical spine.  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
obtained a special VA orthopedic examination to determine 
whether the veteran's degenerative arthritis of the cervical 
spine was more disabling than initially rated.  The record is 
complete with records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  Therefore, 
the initial rating of 10 percent assigned for the veteran's 
degenerative arthritis of the cervical spine was proper and 
the veteran's claim is denied. 


The propriety of the initial 20 percent evaluation for 
degenerative arthritis of the left hip.

When there is favorable ankylosis of the hip, in flexion at 
an angle between 20 and 40 degrees, and slight adduction or 
abduction, then a 60 percent rating is assigned.  38 C.F.R. 
§ 4.71 (a), Diagnostic Code 5250 (1998).

When extension of the thigh is limited to 5 degrees, then a 
10 percent rating is assigned. 38 C.F.R. § 4.71 (a), 
Diagnostic Code 5251 (1998).

When flexion of the thigh is limited to 10 degrees, then a 40 
percent rating is assigned.  When it is limited to 20 
degrees, then a 30 percent rating is assigned.  When it is 
limited to 30 degrees, then a 20 percent rating is assigned.  
When it is limited to 45 degrees, then a 10 percent rating is 
assigned. 38 C.F.R. § 4.71 (a), Diagnostic Code 5252 (1998).

For impairment of the thigh, when there is limitation of 
abduction of the thigh, and motion is lost beyond 10 degrees, 
then a 20 percent rating is assigned. 38 C.F.R. § 4.71 (a), 
Diagnostic Code 5253 (1998).

When there is fracture of the shaft or anatomical neck of the 
femur, with nonunion, with loose motion (spiral or oblique 
fracture), then a 60 percent rating is assigned.  When there 
is fracture of the surgical neck of the femur, with false 
joint, then a 60 percent rating is assigned.  When there is 
malunion of the femur with a marked hip disability, then a 30 
percent rating is assigned.  38 C.F.R. § 4.71 (a), Diagnostic 
Code 5255 (1998).  

As will be explained below, considering all of the evidence 
from April 1989 to the present, the evidence shows that the 
veteran's initial 20 percent rating for degenerative 
arthritis of the left hip was proper.  His disability is 
rated under Diagnostic Code 5253, as 20 percent disabling, 
which is the highest rating allowed under such code.  

The evidence does not show that the veteran has limitation of 
flexion of the thigh to receive a 30 percent rating under 
Diagnostic Code 5252.  At the veteran's VA examination in 
February 1998, the examiner stated that the veteran had 
flexion of the left hip to 90 degrees.  In order to be 
assigned a 10 percent rating under Diagnostic Code 5252, the 
veteran would need to have limitation of flexion to 45 
degrees.  As the veteran can flex much more than this, any 
limitation of motion, even considering painful motion 
pursuant to 38 C.F.R. § 4.40 and 4.45, is not analogous to 
limitation of flexion to 20 degrees, which is what is needed 
for a higher rating to 30 percent.  

The evidence also does not show that the veteran has 
ankylosis of the left hip needed to be rated under Diagnostic 
Code 5250 or malunion or fracture of the femur needed to be 
rated under Diagnostic Code 5255.  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
obtained a special VA orthopedic examination to determine the 
severity of the veteran's degenerative arthritis of the left 
hip.  The record is complete with records of prior medical 
history and rating decisions.  Therefore, the RO and the 
Board have considered all the provisions of Parts 3 and 4 
that would reasonably apply in this case.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  Therefore, 
the initial 20 percent rating assigned for degenerative 
arthritis of the left hip was proper and the veteran's claim 
is denied. 


The propriety of the initial noncompensable evaluations for 
degenerative arthritis of the right foot and left foot.

For other foot injuries, when such injury is severe, a 30 
percent rating is assigned.  When such injury is moderately 
severe, a 20 percent rating is assigned.  When such injury is 
moderate, a 10 percent rating is assigned. 38 C.F.R. § 4.71 
(a), Diagnostic Code 5284 (1998).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).  

The VA Office of the General Counsel issued a recent opinion 
wherein it was determined that Diagnostic Code 5284 for other 
foot injuries may involve limitation of motion and therefore 
require consideration under sections 38 C.F.R. § 4.40 and 
4.45.  See VAOPGCPREC 09-98 (August 14, 1998).

Regarding degenerative arthritis, the Court determined that, 
"Read together, Diagnostic Code 5003 and § 4.59 thus state 
that painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
x-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion."  Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).  

The veteran's disabilities of the right foot and the left 
foot were evaluated by the RO under Diagnostic Code 5284 for 
other foot injuries and both disabilities were determined to 
be noncompensably disabling.  However, as will be described 
below, considering all of the evidence from April 1989 to the 
present, the evidence shows that the initial separate ratings 
of the veteran's degenerative arthritis of each foot should 
be increased to 10 percent. 

At the veteran's VA examination in February 1998, the 
examiner noted that the veteran had full range of motion of 
the toes, but that he had pain with all joint movements.  
Given that the veteran has arthritis of the feet, and full 
but painful range of motion of the toes, under Diagnostic 
Code 5003 and 38 C.F.R. § 4.59 and pursuant to the Court's 
holding in Lichtenfels, the initial separate noncompensable 
ratings for each foot should be increased to 10 percent even 
though there is no actual limitation of motion.  

However, an initial evaluation in excess of 10 percent for 
each foot is not in order based on painful motion as such 
painful motion is already considered in the veteran's 10 
percent ratings and the examiner specifically noted that the 
veteran did not have fatigue, weakness, lack of endurance, or 
limitation on function.  The veteran's painful motion of the 
feet has already been considered in the veteran's 10 percent 
ratings and is not analogous to moderately severe other foot 
injuries necessary to receive 20 percent ratings.

The examination report noted that the veteran did not have 
hallux valgus, flatfoot, hammertoes, high arch, clawfoot, or 
any other deformity.  Therefore, the veteran's foot 
disabilities can not be rated under any other diagnostic code 
regarding the feet other than Diagnostic Code 5284.  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b). 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered a special VA orthopedic examination to determine the 
severity of the veteran's foot disabilities.  The record is 
complete with records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  


ORDERS

The initial 10 percent rating for degenerative arthritis of 
the cervical spine was proper and is maintained. 

The initial 20 percent rating for degenerative arthritis of 
the left hip was proper and is maintained. 

The initial rating for degenerative arthritis of the right 
foot is increased to 10 percent.  

The initial rating for degenerative arthritis of the left 
foot is increased to 10 percent. 


REMAND

The veteran is challenging the propriety of the RO's initial 
noncompensable ratings for degenerative arthritis of the 
right hand and left hand.  These claims were before the Board 
in May 1997 at which time they were remanded for a  medical 
examination to comply with the guidelines discussed in DeLuca 
v. Brown, 8 Vet.App. 202 (1995). 

The veteran's disabilities are rated as noncompensably 
disabling under Diagnostic Code 5224 for ankylosis of the 
thumb.  Although the veteran was afforded a VA examination in 
February 1998, the extent of the veteran's disabilities are 
still not clear for rating purposes.  At such examination, it 
was reported that the veteran had arthritis of the "hands".  
Similarly, a VA x-ray report from February 1995 reported that 
the veteran had mild osteoarthritis of the "fingers of the 
right and left hand" involving the distal and 
interphalangeal joint, without involvement of the 
metacarpophalangeal joints.  However, even after such 
findings, it is still not clear which fingers have arthritis 
and which joints are involved.  

The Court has held that the Board may consider only 
independent medical evidence to support Board findings. If 
the medical evidence of record is insufficient, the Board is 
always free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin v. Derwinski, 1 Vet.App. 171, 
175 (1991).  Also, as the Court noted in Massey v. Brown, 7 
Vet.App. 204 (1994), rating decisions must be based on 
medical findings that relate to the applicable criteria.

In light of the need to determine the extent of the veteran's 
degenerative arthritis of the hands, the veteran should be 
scheduled for a VA examination to make such determinations.  
The guidance provided by the Court in DeLuca must be followed 
in adjudicating the propriety of the initial evaluations for 
the veteran's degenerative arthritis of the right and left 
hands. 

Therefore, further development is needed prior to evaluating 
the propriety of the initial ratings assigned for 
degenerative arthritis of the right hand and left hand.  

This case requires further development and accordingly is 
remanded for the following actions.

1.  The RO should assure that copies of 
all current relevant medical reports are 
included in the claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of the service-
connected degenerative arthritis of the 
right and left hands.  Such tests as the 
examining physician deems necessary 
should be performed to include any 
neurological testing if warranted by the 
examination.  All positive findings 
should be reported.  The claims folder 
and a copy of this remand must be made 
available to the examining physician in 
conjunction with the examination so that 
he/she may review pertinent aspects of 
the appellant's medical history.

The examination report should include 
specific answers to the following 
questions:

a.  Does the veteran have 
degenerative arthritis of the right 
and/or left wrists?  If so, describe 
the manifestations as precisely as 
possible, including any limitation 
of dorsiflexion or palmar flexion of 
the wrists.  

b.  Does the veteran have 
degenerative arthritis of the right 
and/or left thumb?  If so, describe 
the manifestations as precisely as 
possible for all joints of both the 
right and left thumb, including any 
limitation of flexion of the thumb 
to the transverse fold of the palm.  

c. Does the veteran have 
degenerative arthritis of the right 
and/or left index finger?  If so, 
describe the manifestations as 
precisely as possible for all joints 
of both the right and left index 
fingers, including any limitation of 
flexion of the index finger to the 
transverse fold of the palm, and 
whether the veteran can touch the 
tip of his index finger to his 
thumb.  

d.  Does the veteran have 
degenerative arthritis of the right 
and/or left middle finger?  If so, 
describe the manifestations as 
precisely as possible for all joints 
of both the right and left middle 
fingers, including any limitation of 
flexion of the middle finger to the 
transverse fold of the palm, and 
whether the veteran can touch the 
tip of his middle finger to his 
thumb.  

e.  Does the veteran have 
degenerative arthritis of the right 
and/or left ring finger?  If so, 
describe the manifestations as 
precisely as possible for all joints 
of both the right and left ring 
fingers, including any limitation of 
flexion of the ring finger to the 
transverse fold of the palm, and 
whether the veteran can touch the 
tip of his ring finger to his thumb.  

f.  Does the veteran have 
degenerative arthritis of the right 
and/or left little finger?  If so, 
describe the manifestations as 
precisely as possible for all joints 
of both the right and left little 
fingers, including any limitation of 
flexion of the little finger to the 
transverse fold of the palm, and 
whether the veteran can touch the 
tip of his little finger to his 
thumb.  

The examiner should also be asked to 
determine whether there are other 
symptoms that affect the range of motion 
and function of the veteran's wrist 
and/or fingers.  The examiner should be 
asked to answer the following questions:

g.  If it is determined that the 
veteran has degenerative arthritis 
of the right and/or left wrist, does 
either wrist exhibit weakened 
movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service 
connected disability (if feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due 
to these symptoms.)?

h.  If it is determined that the 
veteran has degenerative arthritis 
of the right and/or left wrist, does 
pain significantly limit functional 
ability during flare-ups or when 
either wrist is used repeatedly over 
a period of time  (this 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

i.  If it is determined that the 
veteran has degenerative arthritis 
of any of the fingers in either 
hand, do any of the affected fingers 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms.)?

j. If it is determined that the 
veteran has degenerative arthritis 
of any of the fingers in either 
hand, does pain significantly limit 
functional ability during flare-ups 
or when any of the five fingers in 
either hand are used repeatedly over 
a period of time  (this 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

If the examiner can not provide answers 
to any of the requested questions, he/she 
should so state.  

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  The RO should readjudicate the 
veteran's claims on the basis of the 
propriety of the initial noncompensable 
ratings for degenerative arthritis of the 
right and left hands with particular 
consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, as set forth in 
DeLuca, supra.  In determining the 
propriety of the initial ratings, the RO 
should follow the instructions in 
Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999).  In the event that 
all claims are not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  The appellant and the 
representative should be afforded the 
applicable time to respond.

Upon completion of the requested development the claim should 
be returned to the Board for further appellate action, if in 
order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).




- 4 -


